                       Exhibit - Liquidation Analysis
Plan Proponent's Estimated Liquidation Value of Assets

           Assets
           a. Home & Real Property                                              $        600,000.00
           b. Vacant Land                                                       $        110,000.00
           c. Vehicles                                                          $         65,372.00
           d. Sports & Hobby equipment                                          $          3,000.00
           e. 2nd Street Project, LLC                                           $        183,115.00
           f. 50% Equity in Built NW, LLC                                       $         75,000.00
           g. Bank Accounts                                                     $          6,893.37

           Total Assets at Liquidation Value                                    $    1,043,380.37
                Less Total Exempt Value                                         $     (134,300.00)
           Subtotal:                                                            $        909,080.37
                Less Cost of Sale (COS) @ 10% of A - D                          $         (77,837.20)
                Less Lien Value                                                 $        (501,545.08)
                Ch. 7 Trustee Fee @ 25% of COS on subtotal (up to $5,000)       $          (1,250.00)
                Ch. 7 Trustee Fee @ 10% of COS on subtotal ($5,000 - $50,000)   $          (4,500.00)
                Ch. 7 Trustee Fee @ 5% of COS on subtotal (> $50,000)           $         (42,954.02)
           Liquidation Amount to be Paid to Priority and Non-Priority Claims    $        280,994.07




   Case 21-10092-TWD           Doc 117-3       Filed 07/02/21   Ent. 07/02/21 22:48:19     Pg. 1 of 1
